Citation Nr: 1703795	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for postoperative lumbar spine intervertebral disk syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to January 2003.

He appealed to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, in support of this claim, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

The Board subsequently, in April 2015, remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration, including especially to obtain all outstanding evaluation and treatment records and to have the Veteran undergo a VA compensation examination reassessing the severity of his low back disability.


FINDINGS OF FACT

1.  As of October 17, 2009, the Veteran's postoperative lumbar spine IVDS is reasonably shown to cause disability commensurate with limitation of forward flexion to at least 30 degrees or less; however, it is not shown to cause any spinal ankylosis and there is no evidence of incapacitating episodes due to the IVDS.

2.  Since August 12, 2015, his postoperative lumbar spine IVDS is not shown to cause limitation of forward flexion to 30 degrees or less (or overall impairment commensurate with such limitation), spinal ankylosis, or incapacitating episodes due to the IVDS.



CONCLUSION OF LAW

A "staged" 40 percent rating is warranted for the Veteran's postoperative lumbar spine IVDS from October 17, 2009 to August 11, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code (Code) 5243 (2016); and Hart v. Mansfield, 21 Vet. App. 505 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Commensurate with passage of the VCAA, VA has enhanced obligations to notify and assist Veterans with claims upon receipt of a complete or substantially complete application.
VA's duty to notify was satisfied by way of September 2009 correspondence.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, during the February 2015 hearing, the undersigned VLJ duly explained the issue on appeal and suggested submission of certain evidence required to substantiate the Veteran's claim.  For this reason the Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) were met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
In addition, to satisfy VA's additional obligation to assist him with this claim, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained.  Indeed, partly because of the hearing testimony, the Board remanded the claim in April 2015 for further development, including as mentioned to obtain all outstanding evaluation and treatment records and to have the Veteran reexamined to reassess the severity of his low back disability.  There was compliance, certainly the acceptable substantial compliance, with those remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  VA examinations were conducted in conjunction with this appeal in October 2009 and August 2015 (the latter pursuant to the Board's remand directive).  Especially taken together, these examinations adequately describe all pertinent findings and features of the Veteran's postoperative lumbar spine IVDS to, in turn, allow for correct application of the relevant rating criteria in assessing the severity of this low back disability.  The Veteran has not identified any pertinent records that remain outstanding, which are obtainable, or otherwise alleged his disability has worsened since the most recent examination.  

The prior remand directed the retrieval of updated records from a Dr. Caudill and the Veteran's current private physician, but no updated records from Dr. Caudill are in the file.  However, the AOJ sent the Veteran a July 2015 letter requesting the identifying information and authorizations needed to specifically obtain the records sought.  The Veteran's August 2015 response included an incomplete authorization for Dr. Caudill and records from St. Vincent's Family Practice.  An October 2015 report of general information indicates the AOJ reached out to the Veteran to request further information.  He replied that the private treatment records in his file consisted of "all the records that are available from Mr. J. Caudill and that there is no need to request additional records."  The ultimate burden is on the Veteran to ensure that pertinent records of private treatment are submitted for consideration.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He has responded that no additional records from this doctor appear forthcoming, so any additional effort to try and obtain such records would be futile.  38 C.F.R. § 3.159(c)(1).  Thus, VA's duty to assist has been met.


Legal Criteria, Factual Background, and Analysis

In deciding this appeal, the Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as concerning the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.7.

Because of the nature of it, the Veteran's low back disability either may be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS Based on Incapacitating Episodes.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).  38 C.F.R. § 4.71a, Codes 5235-42, General Rating Formula for Diseases and Injuries of the Spine.

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, premature or excess fatigability, or incoordination (including during flare-ups or with prolonged or repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating to apply 38 C.F.R. § 4.59 even in cases that do not involve arthritis).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body 'such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss."  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable Diagnostic Code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.  See Id.

Alternatively, a 20 percent rating is also warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A higher 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is "a period of acute signs and symptoms...that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes.  

The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (VA's anti-pyramiding regulation).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In a claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But where the evidence contains factual findings that demonstrate distinct time periods when the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, "staged" ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim begins one year before the claim was filed.  38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  As this claim for increase was received on September 3, 2009, the period for consideration is from September 3, 2008 to the present.  Any evidence relating to periods prior to that date will not be discussed.

An August 2009 private treatment record noted joint pain, but no swelling or muscle cramps.  The Veteran had no weakness in the arms or legs.  Range of motion findings were not reported, but the provider did note normal motor strength, reflexes, and sensation.  Lumbar paraspinal tenderness was noted.  An MRI report later that month showed marked loss in stature of the L3 vertebral body, degeneration of the L4-5 disc with broad-based posterior disc protrusion and annular tear compressing the thecal sac and narrowing the proximal neural foramina, and status post left hemilaminectomy with marked degeneration of the disc at the L5-S1 level, with diffuse spondylitic disc bulging compressing the thecal sac and narrowing the proximal neural foramina and abutting the right and left S1 nerve roots.

In September 2009, the Veteran's low back symptoms had been "progressively worsening" over the prior several weeks.  He reported episodic aching and stiff lumbar and sacral pain (related to activity) with occasional radiation to the right lower extremity.  He denied any evidence of bowel or bladder dysfunction.  Over the years, the doctor noted a successful physical therapy regimen.  However, his pain had become more intense and frequent over the prior several years, and MRIs revealed a bulging disc with foraminal narrowing at the L4-5 and L5-S1.  Range of motion findings were not recorded, but the provider noted motor strength, reflexes, and sensation were normal.  There was, however, some lumbar paraspinal tenderness noted.  

Later that month, the Veteran submitted a statement reporting steadily increased pain in the low back, marked decrease in mobility, and decreased ability to bend forward, stand, or sit for any appreciable length of time.  He indicated that he was seen in August 2009 by his primary care physician for an evaluation of his symptoms, and was referred to a Dr. Caudill, who ordered an MRI that was performed on August 22, 2009.  Dr. Caudill felt the results of the MRI warranted an evaluation by an orthopedic surgeon for potential surgical options to alleviate the Veteran's symptoms, and recommended a cortisone shot.  


During an October 2009 VA examination, the Veteran reported low back pain was worse and that he could not hold "any weight."  He also could not stand for a prolonged time or do any type of work other than "sitting type work."  He reported his back got tight whenever he worked, with pain that radiated down both buttocks, legs, and ankles.  The only treatment he reported was home exercises, which had "fair" results.  There was no history of urinary or bowel symptoms, numbness, leg or foot weakness, unsteadiness, or falls.  The examiner noted that the etiology of his reported paresthesias was unrelated to the spine condition.  Other noted symptoms included decreased motion, stiffness, and pain.  He described his low back pain as moderate, lasting months, and occurring daily.  It radiated, as previously described, down both legs to the ankles.  The Veteran denied flare-ups of spinal conditions and incapacitating episodes of spine disease.  He said he was able to walk one to three miles.  On examination, posture and gait were normal.  There was no abnormal spinal curvature or ankylosis noted.  There was pain with motion noted, but no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or spinal contour.  Motor strength, muscle tone, sensation, and reflexes were all normal.  There was no sign of muscle atrophy.  Active and passive range of motion studies found flexion to 90 degrees (with pain from 20 to 90 degrees), extension to 15 degrees (with pain at the end point), right lateral rotation to 20 degrees (without pain), left lateral rotation to 20 degrees (without pain), right lateral flexion to 30 degrees (without pain), and left lateral flexion to 20 degrees (with pain at the end point).  There was no further limitation or increased pain on repetitive use.  The examiner noted the Veteran was working full-time as a security specialist for the Coast Guard, and had lost less than one week of time during the past year.  The time he did lose was reportedly due to hepatitis C treatment and not his low back disability.  She opined that his low back disability would have significant effects on his usual occupation insofar as it decreased mobility and would cause problems with lifting and carrying.  It also had severe effects on chores, exercise, and recreation, as well as moderate effects on traveling.  No other effects on activities of daily living were noted.


In November 2009, the Veteran complained of low back pain.  Physical examination notes contained no findings related to the back.

During a November 2010 hearing before a local Decision Review Officer (DRO), the Veteran testified that a recent MRI had shown a lot more damage to his low back that what he initially thought was present when it was first rated.  He further testified that his physical condition was such that he "literally cannot do any physical activity at all without severe pain lasting for two or three days."  He indicated that, when he did perform physical activities, he would be "laid up" and unable to function.  He clarified that "any kind of physical activity" included simple motions such as bending over or lifting any amount of weight.  He said his options at this juncture, as communicated to him by doctors, were either pain medication or another surgery.  He indicated he was working for the Coast Guard at a desk job with a special chair and was able to perform his job, but had to stop and stretch out his legs and back periodically.  He denied ever being ordered to bed rest by a physician, but said he would lie down on occasion to alleviate symptoms.  He said he had not lost any time from work due to his back.  However, he reported numbness and pain shooting down his legs and feet when spasms occur.  

In September 2011, the Veteran reported back pain but denied any leg weakness, shooting pains, numbness, or tingling.  On examination, the provider noted no back abnormalities.  November 2011 records indicate that the Veteran had been attending physical therapy, prior to which the Veteran had 60 percent active lumbar flexion.  However, with treatment, his lumbar range of motion had improved to 100 percent in all ranges and allowed for "improved functional ability." and "significantly improved" posture.  

In July 2012, the Veteran reported back pain but denied any leg weakness, shooting pains, numbness, or tingling.  On examination, the provider noted no back abnormalities.  Range of motion in the extremities was "good."  The following month, he reported left elbow pain and low back pain, mostly in the morning.  He said he sat at a desk for work and reported a "30 [percent] loss of function," though it is unclear whether this referred to his left elbow complaints, low back complaints, or a combination of both.  He then clarified that he worked full-time, and denied any impact on his work activities, noting the only impact was on his activities of daily living.  The examination findings indicate lumbar core weakness and pain with active motion of the lumbar spine, but no specific range of motion findings were noted.  He was referred to physical therapy.

During his February 2015 hearing before the Board, the Veteran testified that any physical motion - such as mowing the lawn, taking out the trash, or holding his granddaughter - caused flare-ups of his low back disability.  He treated his back symptoms with exercises that his doctor recommended, and had under gone three four-week physical therapy sessions in the past five years.  He also took a muscle relaxant, and used heat pads and a special mattress.  His work was sedentary, but he usually called in sick at least once every two weeks because he had done something the day before to aggravate his back condition, and would need 24 hours to recover.  He also indicated that outstanding private records should show prescribed bedrest.  Finally, he said that he felt pain almost immediately upon beginning range of motion testing in October 2009, but "waited it out" to complete the test.

On August 2015 VA examination, the Veteran reported "really having trouble" between 2008 and 2009.  He said he woke up with a stiff back and experienced shooting pains down both legs as well as tingling sensations.  He reported no additional back procedures, injuries, or injections since his last examination.  He continued to complain about numbness and tingling and said he had undergone three sessions of physical therapy since 2008 and 2009, along with home exercises.  He worked for the Coast Guard and denied any strenuous activity, noting the job did not require prolonged standing.  He reported flare-ups of low back pain when he neglected his stretching exercises, as well as with any lifting or prolonged sitting or standing.  He reported that his last flare-up occurred while doing yardwork or moving furniture around.  Range of motion testing showed flexion to 80 degrees, extension to 25 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  Pain was noted only with forward flexion (beginning at 70 degrees) and caused functional loss.  There was no evidence of pain with weight-bearing or objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue.  There was no change after repetitive testing.  The examiner felt it was impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination would significantly limit functional ability when the spine was used repeatedly over a period of time or during flare-ups, as the examination was not being conducted under such circumstances.  There was no evidence of guarding or muscle spasm of the thoracolumbar spine.  Muscle strength, reflexes, and sensation were normal.  Straight leg raising tests were negative.  There was no radicular pain or other radicular symptoms found (noting no objective signs of radiculopathy on examination, normal straight leg raising tests, and no dermatomal sensory loss).  The examiner noted that the Veteran described tingling and numbness down the legs and reported he had undergone electrodiagnostic studies, but the results of the studies were not located for review.  There was no ankylosis of the spine.  The examiner did not find any other neurologic abnormalities or findings related to the thoracolumbar spine.  The examiner indicated that the Veteran did not have any incapacitating episodes of bed rest in the past 12 months.  Scars were noted, but were not painful or unstable and did not occupy a total area equal to or greater than 39 square centimeters.  The scar found measured 13 centimeters by 0.2 centimeters.  Imaging studies were not performed, and the examiner noted that diagnostic studies were not indicated.  The Veteran's low back disability was felt to impact his ability to work insofar as it limited activities involving physical stress or strain on the lower back, such as that which "would require straining to lift heavy objects or prolonged standing/sitting without breaks."  

At the outset, the Board sees there is simply no evidence of any ankylosis or incapacitating episodes (i.e., prescribed bedrest) at any point during the period on appeal.  In so finding, the Board acknowledges that the Veteran reported during his Travel Board hearing to having been prescribed bedrest.  But absent some clinical (objective) documentation of such prescription, there can be no finding of "incapacitating episodes" as defined in the schedular criteria.  Consequently, there is no basis for awarding a higher rating predicated on such symptomatology, and the criteria in the Formula for Rating IVDS Based on Incapacitating Episodes do not apply here.  Thus, the only applicable criteria are those in the General Rating Formula for Diseases and Injuries of the Spine.  Under those criteria, there is no basis for awarding 50 percent or 100 percent ratings absent any suggestion of ankylosis, either favorable or unfavorable.  There is no indication of "favorable ankylosis of the entire thoracolumbar spine" to warrant a higher 40 percent rating under 38 C.F.R. § 4.71a, DCs 5235-42, much less of the "unfavorable" variant, which is even worse, to in turn warrant even greater 50 or 100 percent ratings.  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, Note (5) to Diagnostic Codes 5235-42.

According to case law, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

It therefore cannot be said the Veteran has either favorable or unfavorable ankylosis of his thoracolumbar spine.  While, as will be discussed, it is true to say he has less than normal range of motion, even considerably less when specifically considering his forward flexion (at least for portions of the time period under consideration), he still has a quantifiable measure of range of motion.  Therefore, he does not have ankylosis.  Consequently, the only way he may substantiate his claim is if his postoperative lumbar IVDS causes (or has caused) forward flexion of his thoracolumbar spine limited to 30 degrees or less, or overall disability commensurate with such impairment.


According to Note (2) in the Formula for Rating Diseases and Injuries of the Spine (see also Plate V), for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension from zero to 30 degrees, and left and right lateral flexion (side bending) and rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Turning now to the collective body of evidence during the time at issue, at no point prior to the October 2009 VA examination is there any evidence pertaining to limitation of motion.  However, the October 2009 report quite clearly indicates the Veteran experienced pain throughout the vast majority of forward flexion (from 20 to 90 degrees).  Moreover, the examiner specifically indicated the range of motion findings encompassed both "active and passive" motion (i.e., motion that the Veteran achieved on his own versus motion that was assisted), which suggests the Veteran was unable to complete the full range of motion independently.  Furthermore, the Veteran indicated in his substantive appeal to the Board (on VA Form 9) that the October 2009 report does not accurately represent his mobility.  And, during his February 2015 hearing before the Board, he specifically testified that he had begun experiencing pain almost immediately after the test began, but endured it to finish the test.  Notably, the October 2009 examiner herself seems to convey a higher degree of severity than the "full" range of forward flexion would otherwise indicate by specifically observing that the Veteran's low back disability caused "significant effects" on his ability to work and had "severe" effects on multiple areas of daily functioning (i.e., exercise, recreation, and chores).  In sworn testimony, lay statements, and interviews by both VA examiners, the Veteran has said that his low back disability is aggravated by any amount of physical activity, including simple motions such as bending forward or lifting small amounts of weight.  He has also repeatedly indicated that he is only able to work because his job is sedentary and not physical.  Critically, his statements regarding the significant functional impairment his low back disability has caused have been largely consistent and the Board finds no reason to question their veracity.  Considering the evidence regarding severe functional impairment with the October 2009 range-of-motion findings, the Board finds the Veteran's postoperative lumbar spine IVDS is reasonably shown to have caused overall disability closely approximating limitation of active motion to 20 degrees at that time.  

More recent evidence, however, indicates the Veteran's low back function has improved significantly.  By November 2011, private physical therapy records indicated the Veteran had improved his lumbar active flexion to 100 percent.  Critically, even prior to that bout of physical therapy, the record indicates he achieved 60 percent of normal flexion, which, given VA's governing regulations designating 90 degrees as normal flexion, amounts to 54 degrees.  That amount is significantly greater than both the 30-degree threshold contemplated by a 40 percent rating and the 20 degrees of active flexion noted on October 2009 VA examination.  Furthermore, the most recent range-of-motion study, conducted on August 2015 examination, indicates the Veteran achieved 80 degrees of forward flexion, with discomfort beginning at 70 degrees.  Although he continued to report significant functional impairment that prevented him from performing significant physical activity, given he, at worst, was able to achieve 70 degrees of flexion, the evidence would have to show a grievous degree of functional impairment for his overall disability picture to approximate that contemplated by a 40 percent rating (i.e., forward flexion limited to 30 degrees or less).  Forward flexion to 70 degrees equates to more than twice that required limitation of forward flexion.  Thus, the preponderance of the evidence indicates that, at least as of the August 2015 examination, the Veteran's postoperative lumbar spine IVDS was no longer productive of the degree of disability contemplated by a 40 percent rating.

The Board also has considered whether separate, compensable, ratings are warranted based on neurological manifestations and surgical scars.  Note(1) in the General Rating Formula for Diseases and Injuries of the Spine indicates to evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code (and for the peripheral neuropathy/radiculopathy that would be as an example 38 C.F.R. § 4.124a, Code 8520, for paralysis of the sciatic nerve).  

However, despite the Veteran's reports of numbness, shooting pain, and tingling, there remains no clinical evidence in the record of radicular or other neurological manifestations of his postoperative lumbar IVDS.  While the Board does not doubt the Veteran's competence to report such symptoms, he is not similarly competent to diagnose them as either radiculopathy or neuropathy or to speak to their etiology (i.e., relationship to his low back disability).  Such matters are the exclusive bailiwick of medical experts, who possess specialized training and expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

In addition, the Board acknowledges that the Veteran does have a postoperative low back surgical scar, but sees there is no evidence or allegation that such is unstable, painful, or occupies an area equal to or greater than 39 square centimeters.  In other words, his scar would not be compensable under the rating criteria for scars.  See 38 C.F.R. § 4.118, Codes 7800-05.

Consequently, separate ratings for neurological manifestations or associated scars are not warranted. 

Extra-schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Veteran's low back disability manifests as limited motion with associated functional impairment due to pain, stiffness, and other subjective factors.  These symptoms are entirely contemplated by the Rating Schedule, which explicitly addresses limitation of motion and incorporates consideration of any additional functional impairment through supplementary regulations and DeLuca v. Brown, 8 Vet. App. 202 (1995), as discussed above.  See also 38 C.F.R. §§ 4.10, 4.40, 4.45 and 4.59.  The Veteran has not alleged or presented evidence suggesting an unusual or exceptional disability picture.  Therefore, referral for extra-schedular consideration is not warranted.

As well, the Board has considered whether the matter of entitlement to a total disability rating based on individual unemployability (TDIU) has been reasonably raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, the evidence shows the Veteran has been employed full-time throughout the period on appeal, and he has fairly consistently indicated he is able to work despite his low back disability, as his job is sedentary in nature.  Although he has testified that he loses time from work owing to flare-ups of his low back disability, this is contemplated in the schedular rating for his low back disability.  Generally, the degrees of disabilities specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 C.F.R. §§ 4.1, 4.15.  There is no evidence or allegation suggesting his low back disability renders him unable to obtain or maintain a substantially gainful occupation.  So no derivative TDIU claim has been reasonably raised by the record, either explicitly or even implicitly.

For these reasons and bases, the Board finds the Veteran's postoperative lumbar spine IVDS warrants a "staged" 40 percent rating (but not higher) from October 17, 2009 (the date of the October 2009 VA examination) to August 11, 2015 (the day prior to the August 2015 VA examination).  According to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155 , 3.400(o)(2).

Here, realizing the Veteran filed his claim in September 2009, but that his entitlement to the higher ("staged") 40 percent rating was not shown until the October 2009 VA examination, the date of that examination marks the effective date of this higher rating (i.e., date entitlement arose).  The additional examination since done in August 2015 did not show continued entitlement to this greater rating, hence, the reason the rating then returns to the lesser 20-percent level.



ORDER

A higher ("staged") 40 percent rating is granted from October 17, 2009 to August 11, 2015, subject to the statutes and regulations governing the payment of VA compensation.

However, prior to October 17, 2009, and since August 12, 2015, a rating higher than 20 percent is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


